Case: 1:18-cv-05369 Document #: 185 Filed: 08/19/20 Page 1 of 1 PageID #:4329

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Ubiquiti Networks, Inc.
                                        Plaintiff,
v.                                                         Case No.: 1:18−cv−05369
                                                           Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, August 19, 2020:


         MINUTE entry before the Honorable Gary Feinerman:Status hearing held and
continued to 9/16/2020 at 9:15 a.m. Attorneys/Parties should appear for the hearing by
calling the Toll−Free Number: (877) 336−1828, Access Code: 4082461. Members of the
public and media will be able to call in to listen to this hearing (use toll free number).
Please, please be sure to keep your phone on mute when you are not speaking. Persons
granted remote access to proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings. Violation of these
prohibitions may result in sanctions, including removal of court issued media credentials,
restricted entry to future hearings, denial of entry to future hearings, or any other sanctions
deemed necessary by the Court. Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
